Citation Nr: 0323614	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right hip, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury with degenerative joint disease, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
right knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to a compensable evaluation for post-
operative residuals of a right inguinal hernia.

8.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1976.  His DD Form 214 reflects an additional period of 
active service of 8 years, 6 months and 14 days.  

These issues come to the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The Winston-Salem, North Carolina RO certified the 
case to the Board.  

In March 2002, the Board denied entitlement to increased 
ratings for hypertension, hemorrhoids, and for postoperative 
residuals of a right inguinal hernia.  Additionally, in March 
2002, the Board, pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002), directed its evidence development unit 
to conduct additional development on the issues of 
entitlement to a total disability evaluation based on 
individual unemployability, and entitlement to increased 
ratings for right shoulder, right knee, left knee and right 
hip disabilities.

In December 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's March 2002 
decision which addressed the veteran's entitlement to 
increased ratings for hypertension, hemorrhoids, and for 
postoperative residuals of a right inguinal hernia.

REMAND

In May 1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, the development directed in the Board's March 
2002 memorandum to its evidence development unit concerning 
the issues of entitlement to a total disability evaluation 
based on individual unemployability, and entitlement to 
increased ratings for right shoulder, right knee, left knee 
and right hip disabilities, must now be conducted and 
evidence secured reviewed initially by the RO.  Hence, 
further action by the RO is in order.

The Board further notes that in the Court's decision it held 
that VA had failed to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), in that the veteran had yet to be notified 
what evidence VA would secure, and what evidence he was 
responsible for securing.  Additionally, the Court held that 
it was error for the Board to rely on an examination where 
the examiner did not have access to the claims folder.  
Therefore, further action is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO must ask the appellant to 
provide a list of the names and addresses 
of all health care providers (private and 
VA) who have treated him for 
hypertension, residuals of a right 
inguinal hernia, hemorrhoids, a right 
shoulder disorder, a right knee disorder, 
a left knee disorder, and a right hip 
disorder since September 1999.  

Thereafter please obtain records from 
each identified health care provider 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If records 
identified by the appellant cannot be 
obtained and VA does not have affirmative 
evidence that they do not exist, inform 
the appellant what records VA was unable 
to obtain, including what efforts were 
made to obtain them.  The RO should also 
inform the appellant that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond. 

2.  After completion of the forgoing, or, 
after waiting an appropriate period of 
time to secure the records in question, 
the RO must schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his right shoulder, 
right hip, right knee, and left knee 
disabilities.  The claims folders must be 
provided to and reviewed by the 
orthopedist prior to conducting this 
examination.  All tests that the 
examining orthopedist deems necessary 
must be performed.  The examination must 
include complete observations of the 
range of motion of each affected joint.  
All findings should be reported.  

The orthopedist must determine whether 
the right shoulder, right knee, left knee 
and right hip joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected arthritis.  If 
feasible, these determinations should be 
expressed in terms of any additional loss 
of motion.  The orthopedist must address 
whether pain significantly limits 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional motion lost due to pain on use 
or during a flare-up.  The examiner must 
record any objective manifestations of 
pain.  The examiner must identify all 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations which are due to 
coexisting nonservice-connected 
disorders.  The examiner must offer an 
opinion as to how each of these disorders 
impacts the appellant's ability to work.  
The examination reports should be typed.

3.  After completion of instruction 
number one above, or after waiting an 
appropriate period of time to secure the 
records in question, the RO should also 
schedule the veteran for a VA examination 
to determine the nature and extent of his 
hypertension, hemorrhoids, and post 
operative residuals of a right inguinal 
hernia.  The claims folders must be 
provided to and reviewed by the examiner 
prior to conducting this examination.  
All necessary tests must be performed.  
The examiner must express an opinion 
addressing how each of these disorders 
impacts the appellant's ability to work.  
All findings should be reported.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must then readjudicate all 
issues noted on the title page of this 
remand, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are 
fully complied with.  That is, the RO 
must specifically notify the veteran of 
the information and evidence necessary to 
substantiate each individual issue, 
notify him what portion of any evidence 
necessary for each issue will be secured 
by VA, and what portion must be secured 
by the appellant for each issue.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


